Filed 11/20/19 by Clerk of Supreme Court

              I N T H E S U P R E M E C O U R T STATE
                       OF NORTH DAKOTA

                               2019 ND 267

Terry Kemmet,                                         Plaintiff and Appellant
     v.
Jeanne M. Steiner, Rosellen M. Sand,
Governor Doug Burgum, Attorney General
Wayne Stenehjem, WSI Director Brian
Klipfel, WSI Employee Barry Schumacher,
Others, unknown at present,                        Defendants and Appellees



                               No. 20190189

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Daniel James Borgen, Judge.

AFFIRMED.

Per Curiam.

Terry Kemmet, self-represented, Tappen, N.D., plantiff and appellant.

David R. Phillips, Assistant Attorney General, Bismarck, N.D., for defendants
and appellees.
                             Kemmet v. Steiner
                               No. 20190189

Per Curiam.

[¶1] Terry Kemmet appeals from a district court judgment dismissing his
complaint against several government defendants. The defendants moved to
dismiss the complaint, arguing that the district court lacked subject matter
jurisdiction because Kemmet failed to give timely notice of his claim to the
director of the Office of Management and Budget, as required by N.D.C.C. § 32-
12.2-04. The district court granted the defendants’ motion to dismiss on several
grounds, including that it lacked subject matter jurisdiction because Kemmet’s
notice of claim was untimely under N.D.C.C. § 32-12.2-04.

[¶2] We summarily affirm under N.D.R.App.P. 35.1(a)(7). Moen v. State, 2003
ND 17, ¶ 5, 656 N.W.2d 671 (“A court lacks subject matter jurisdiction to
entertain a lawsuit in the absence of a timely filing of a notice of claim under
N.D.C.C. § 32-12.2-04(1).”)

[¶3] Gerald W. VandeWalle, C.J.
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers
     Jon J. Jensen




                                       1